ESse TAR ASE MEAS Bodden 21 Filed C8/25/a0 Pager‘ ot?

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES BARBARA D. UNDERWOOD
ATTORNEY GENERAL SOLICITOR GENERAL
CRIMINAL APPEALS & FEDERAL
HABEAS CORPUS SECTION

August 25, 2020

By ECF

Honorable Lisa Margaret Smith
United States District Court
Southern District of New York

   

 

300 Quarropas Street “ KS —_
White Plains, New York 10601 ~ "Bon. Lisa Margaret 8
U.6.M.9. 7
Re: Amay v. Royce, 8/ 25/2.02.0
19-CV-11329

Dear Judge Smith:

I represent the respondent in the above-referenced habeas corpus matter
pursuant to 28 U.S.C. § 2254. I write to ask the Court to adjourn tomorrow’s
teleconference to allow me time to locate a Spanish interpreter to assist Mr. Amay.

I learned only yesterday that he would inquire an interpreter. Green Haven
does not provide interpreters, so I will find out how to retain one through my office.
I would therefore appreciate an about 10-day adjournment to allow me to do so.

Thank you very much.

Respectfully Submitted,

‘sf

Lisa E. Fleischmann,
Assistant Attorney General
Lisa.Fleischmann@ag.ny.gov
(212) 416-8802

28 LIBERTY STREET, NEW YORK N.Y. 10271-0332 * PHONE (212) 416-6086 * FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
http://ag.ny.gov

 
Case 7:19-cv-11329-PMH-LMS Document 22 Filed 08/25/20 Page 2 of 2
Case 7:19-cv-11329-PMH-LMS Document 21 Filed 08/25/20 Page 2 of 2

Page 2

ce: Paul Amay, 11-A-5258
Green Haven Correctional Facility
594 Route 216

P.O. Box 4000
Stormville, NY 12582
(by regular mail)
Sid eb leh tbs o
tifms> pean eb "ae # g is ge s & oi
